Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED SECOND LIEN TRADEMARK SECURITY AGREEMENT

 

This Amended and Restated Second Lien Trademark Security Agreement, dated as of
August 7, 2012 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Second Lien Trademark
Security Agreement”), is made by the Persons listed on the signature pages
hereof (collectively, the “Grantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as collateral agent (together with any successor
collateral agent, the “Collateral Agent”) for the benefit of the Secured
Parties.

 

WHEREAS, this Second Lien Trademark Security Agreement amends, in certain
respects and restates in its entirety, the Second Lien Trademark Security
Agreement, dated as of May 31, 2007, made by UHS Merger Sub, Inc., UHS Holdco,
Inc. and Universal Hospital Services, Inc. (“UHS”) in favor of Wells Fargo, as
collateral agent for the benefit of the secured parties referred to therein, and
is executed and delivered pursuant to the Amended and Restated Second Lien
Security Agreement, dated as of August 7, 2012 (as the same may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by UHS and the other Persons who from time
to time becomes parties thereto, in favor of Wells Fargo, as collateral agent.
Terms defined in the Security Agreement and not otherwise defined herein are
used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Trademarks constituting Material
Intellectual Property Collateral of the Grantors, and have agreed as a condition
thereof to execute this Second Lien Trademark Security Agreement for recording
with the U.S. Patent and Trademark Office and any other appropriate governmental
authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:

 

(i)                                     each Trademark constituting Material
Intellectual Property Collateral owned by the Grantor (including, without
limitation, each Trademark registration and application therefor, referred to in
Schedule 1 hereto, and all of the goodwill of the business connected with the
use of or symbolized by, each Trademark);

 

(ii)                                  all registrations and applications for
registration for any of the foregoing, together with all renewals thereof;

 

(iii)                               all rights in the foregoing provided by
international treaties or conventions, all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto; and

 

(iv)                              any and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to any and all of the foregoing, including, without limitation, all
Proceeds of and revenues from any and all claims for damages and injunctive
relief for past, present and future infringement, dilution, misappropriation,
violation, misuse or breach

 

 

--------------------------------------------------------------------------------


 

with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Notwithstanding the foregoing, no security interest shall be granted in any
United States intent-to-use applications to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
federal law.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Second Lien Trademark Security Agreement.

 

Section 3. Execution in Counterparts. This Second Lien Trademark Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Second Lien Trademark Security
Agreement has been executed and delivered by the Grantors for the purpose of
recording the grant of security interest herein with the U.S. Patent and
Trademark Office. The security interest granted hereby has been granted to the
Collateral Agent in connection with the Security Agreement and is expressly
subject to the terms and conditions thereof and does not modify its terms or
conditions or create any additional rights or obligations for any party thereto
or hereto. The Security Agreement (and all rights and remedies of the Collateral
Agent thereunder) shall remain in full force and effect in accordance with its
terms. In the event of a conflict between any provision of this Second Lien
Trademark Security Agreement and any provision of the Security Agreement, the
Security Agreement shall govern. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Second Lien Trademark Security Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
limitations and provisions of the Intercreditor Agreement, dated as of May 31,
2007 (as amended by the First Amendment to the Intercreditor Agreement, dated on
or about the date hereof, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) among Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as First Lien Collateral Agent, and Wells Fargo, as
Junior Lien Collateral Agent, and certain other persons party or that may become
party thereto from time to time, and consented to by UHS, Inc. and the Grantors
identified therein. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

Section 5. Governing Law. This Second Lien Trademark Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Second Lien Trademark Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

By:

/s/ Susan L. Wolf

 

 

Name:  Susan L. Wolf

 

 

Title:    Treasurer

 

 

 

 

UHS SURGICAL SERVICES, INC.

 

 

 

 

By:

/s/ Susan L. Wolf

 

 

Name:  Susan L. Wolf

 

 

Title:    Treasurer

 

[Signature Page to Amended and Restated Second Lien Trademark Security
Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

 

Name: Lynn M. Steiner

 

 

Title: Vice President

 

[Signature Page to Amended and Restated Second Lien Trademark Security
Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to Trademark Security Agreement

 

Domain Names:

www.uhs.com, my.uhs.com, and myservice.uhs.com

 

HOUSE MARKS

 

COUNTRY

 

MARK

 

SERIAL
NO./
FILING
DATE

 

REG. NO./
ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

 

 

 

 

 

 

 

 

 

United States

 

UHS ®

 

73/271557
7/25/1980

 

1185243
1/5/1982

 

Class 042: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

UHS ®

 

78/444,685
7/1/2004

 

2997683
9/20/2005

 

Class 035: Management of medical equipment for others

 

 

 

 

 

 

 

 

 

United States

 

UNIVERSAL HOSPITAL SERVICES, INC. ®

 

73/271558
9/8/1980

 

1183312
12/22/1981

 

Class 042: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i001.jpg]®

 

78/446788
7/7/2004

 

2997707
9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i002.jpg]®

 

78/446763
7/7/2004

 

2997705
9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i003.jpg]®

 

78/446774
7/7/2004

 

2997706
9/20/2005

 

Class 035: Management of medical equipment for others

 

Class 044: Rental of medical equipment

 

OTHER MARKS IN USE

 

COUNTRY

 

MARK

 

SERIAL
NO./
FILING
DATE

 

REG. NO./
ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i004.jpg] ®

 

78/453477
7/20/2004

 

3,419,801
04/29/08

 

Class 035: Information management services, namely, tracking, reporting,
analyzing and delivering business information concerning medical equipment
location, utilization, availability

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

and patient use over computer networks, intranets and internets

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i005.jpg] ®

 

78/453470
7/20/2004

 

3,419,800
04/29/08

 

Class 035: Information management services, namely, tracking, reporting,
analyzing and delivering business information concerning medical equipment
location, utilization, availability and patient use over computer networks,
intranets and internets

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i006.gif]

 

85/080,411
7/8/2010

 

4150761
5/29/2012

 

Class 020: Hospital beds.

 

 

 

 

 

 

 

 

 

United States

 

ASSET360™

 

85/100,911
8/5/2010

 

3,940,707
4/5/2011

 

Class 035: Information management services, namely, tracking, reporting and
analyzing business information concerning medical equipment location,
utilization, availability and patient use over computer networks, intranets and
internets.

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment.

 

 

 

 

 

 

 

 

 

United States

 

BIOMED360™

 

85/100,902
8/5/2010

 

3,923,164
2/22/2011

 

Class 035: On-site clinical engineering management services for hospitals and
other healthcare facilities.

 

Class 037: Repair and maintenance

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

of medical equipment for hospitals and other healthcare facilities, namely,
medical machines and related apparatus.

 

 

 

 

 

 

 

 

 

United States

 

[g138951kp03i007.jpg]

 

85/101,174
8/5/2010

 

3,940,726
4/5/2011

 

Class 035: Information management services, namely, tracking, reporting and
analyzing business information concerning medical equipment location,
utilization, availability and patient use over computer networks, intranets and
internets; on-site clinical engineering management services for hospitals and
other healthcare facilities.

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus.

 

Class 044: Rental of medical equipment.

 

 

 

 

 

 

 

 

 

United States

 

HARMONY

 

85/156,665
10/20/2010

 

4,158,513
6/12/2012

 

Class 020: medical apparatus, namely, medical-surgical hospital bed frames

 

 

 

 

 

 

 

 

 

United States

 

MEDPRIME CAPITAL

 

85/157,688
10/21/2010

 

 

 

Class 044: Leasing of medical equipment.

 

 

 

 

 

 

 

 

 

Great Britain

 

MEDPRIME CAPITAL

 

2,564,174
11/12/2010

 

2,564,174
2/11/2011

 

Class 044: Leasing of medical equipment.

 

 

 

 

 

 

 

 

 

European Union

 

ETC MEDICAL

 

9,584,707

 

009584707
7/21/11

 

Class 035: Information management services, namely, tracking, reporting, and
analyzing business information concerning medical equipment location,
utilization, availability and patient use over computer networks, intranets and
internets.

 

Class 037: Repair and maintenance of medical equipment, namely, medical machines
and related apparatus; management of medical equipment for others, namely,
coordinating maintenance of medical equipment.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Class 039: Management of medical equipment for others, namely, coordinating
delivery and pick-up of medical equipment.

 

Class 042: On-site clinical engineering management services for hospitals and
other healthcare facilities; management of medical equipment for others, namely,
tracking medical equipment location, utilization, availability.

 

Class 044: Rental of medical equipment; management of medical equipment for
others, namely, tracking medical equipment patient use.

 

 

 

 

 

 

 

 

 

Great Britain

 

UHS UNIVERSAL HOSPITAL SERVICES OVAL LOGO

 

 

 

2606522
01/9/2012

 

Class 042: On-site clinical engineering management services for hospitals and
other healthcare facilities; management of medical equipment for others, namely,
tracking medical equipment location, utilization, availability.

 

Class 044: Rental of medical equipment; management of medical equipment for
others, namely, tracking medical equipment patient use.

 

UNFILED MARKS

 

COUNTRY

 

MARK

 

SERIAL
NO./
FILING
DATE

 

REG.
NO./
ISSUE
DATE

 

CLASSIFICATION OF
GOODS/SERVICES

United States

 

BETTER EQUIPPED TO CARE™

 

Unfiled

 

 

 

 

 

--------------------------------------------------------------------------------